MEMORANDUM**
Vicente Fernandez-Perez appeals his sentence, contending that the district court incorrectly calculated his criminal history by including a prior misdemeanor conviction for failure to appear. Fernandez-Perez was convicted in state court of the offense of “Failure to Appear, No Proof of Vehicle Insurance” and sentenced to one year’s probation and a fíne. Under U.S. SENTENCING GUIDELINES MANUAL § 4Al.l(c), a prior sentence of probation adds one point to the criminal history score. A prior sentence means any sentence previously imposed, including sentences for misdemeanors, unless excluded. U.S.S.G. § 4A1.2(a)(l), (c). Sentences for certain enumerated misdemeanor offenses are counted only if the sentence was a term of probation of at least one year. Thus, regardless of whether the conviction of failure to appear could be analogized to one of the listed excluded offenses, such as contempt of court, the fact that the sentence was for a misdemeanor for which defendant received a one-year term of probation required that it be counted. If the failure to appear conviction was sufficiently similar to contempt of court, the conviction was nonetheless properly counted because Fernandez-Perez was sentenced to the requisite one-year probation term sufficient to take it outside the exception pursuant to § 4A1.2(c)(l)(A). If, on the other hand, Fernandez-Perez’s prior misdemeanor could not be analogized to any of the listed offenses and thus did not fall within the exception, it was properly counted according to the explicit terms of § 4A1.2(e), which states that “[sjentences for misdemeanor and petty offenses are counted____”
Because the inclusion of the failure to appear conviction is sufficient to support the district court’s guideline calculation, it is unnecessary to address the parties’ arguments about the counting of another conviction.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth circuit Rule 36-3.